Title: Memorandum from Bowling Clark, April 1794
From: Clark, Bowling
To: Jefferson, Thomas


List of Mr. Jefferson Stock Poplar Forest for 1794 april
at Hubbards quarter 9 cows 2 heffers 3 year old 1 Do. 2 year old 4 Do.
1 year old 3 stears 4 year old 2 Do. 3 year old 4 Do. 2 year old 3 Do. 1 year old 1 Bull 1 year old 2 work stears 4 calves the hold amount 35
46 grown hogs including the sows 30 pigs 4 months old 13 Do. of a smaller sise in the hold 89
at Morrices place 31 cows 5 Heffers 3 year old 10 Do. 2 year old 9 Do.
1 year old 5 stears 4 year old 3 Do. 3 year old 6 Do. 2 year old 7 Do. 1 year old 2 Bull 5 worke stears 21 calves in the hold 104
50 hogs above 8 month old including the sows 25 above 3 month old and under 8–30 pigs under 3 months old in the hold 105
the total amount of cattle at both places 139 of hogs 203.

NB sence the above list was drown of thare has 3 cattle died 1–2 year old heffer and 2 works
